Citation Nr: 0842693	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-25 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION


The veteran had active service from March 1947 to March 1950 
and from September 1950 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesotheliomas of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system, except the prostate.  M21-1MR, Part IV, Subpart ii, 
Chap. 2, Sec. C, Para. 9b.

The record reflects diagnoses of asbestosis.  Consequently, 
the veteran has a disease associated with exposure to 
asbestos.

The record further reflects that while the veteran has 
significant post-service exposure to asbestos (and a private 
physician has related his asbestosis to the inhalation of 
asbestos fibers in the work place), and there is no evidence 
of any respiratory disability during service, the veteran 
served on board several Naval ships during service, the total 
duration of which exceeded a period of one month.  During his 
service on board these ships, the veteran has indicated that 
although his military specialty during service was that of a 
cook, his responsibilities included assisting in covering 
pipes with asbestos (USS Capricornus over the period of 
September 26, 1947 to October 7, 1947), and chipping off old 
paint (USS Fenrico over the period of February 8, 1949 to 
February 25, 1949).  The Board finds it plausible that as a 
cook in the Marines, his duties were expanded to include the 
above-noted activities when he was temporarily on board a 
ship at sea.  

The guidelines also provide that the latency period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease.  The 
exposure may have been direct or indirect, and the extent or 
duration of exposure is not a factor.  M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. H, Para. 29a.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

Consequently, regardless of the fact that the record reflects 
significant post-service exposure to asbestos that at least 
one physician has linked to the veteran's current asbestosis, 
since the extent or duration of exposure is not a factor, and 
the veteran's statements of exposure while on board various 
ships are at least plausible, the Board finds that the 
veteran should be afforded an appropriate examination to 
determine whether it is at least as likely not that the 
veteran's asbestosis is related to his exposure to asbestos 
during active service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of his 
asbestosis.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated studies 
should be conducted.

Based upon the examination results and 
a review of the claims folder, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that the veteran's asbestosis is 
related to any in-service asbestos 
exposure.  

The examiner should provide a rationale 
for the opinion.

2.  Finally, readjudicate the veteran's 
claim.  If the decision with respect to 
the claim remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which 
to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


